DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modgil et al. (USPN 6,385,821).
Regarding claims 1 and 15, Modgil et al. discloses a device for measuring a physiological parameter of a subject, comprising: a hollow elastic sleeve comprising a cavity adapted to enclose a limb of the subject, the cavity extending longitudinally between a distal end and a proximal end (as shown in  the picture below both side of the sleeve have an opening) and having a closed-loop cross-section, the hollow elastic sleeve having a predetermined shape to which the sleeve returns due to its resilience when an external force deforming the sleeve ceases to be applied thereto (as shown in figure 3 the elastic sleeve is in it predetermined shape when is not wrapped around the sensor); a first and a second arm, each arm comprising a hinge portion located at an intermediate position of the arm between a coupling portion and a handle portion, the coupling portion of the first and the second arm being adapted to be coupled, respectively, to a first and a second longitudinal section of the hollow elastic sleeve from said proximal end, the first and second longitudinal sections being diametrically opposite to each other along a clamping direction extending across the cross-section of the cavity (as shown in the figure below); and a physiological sensor arranged within the cavity of the hollow elastic sleeve and configured for interacting with the limb enclosed in said cavity (as shown in the figure below); wherein, when the first and the second arms are coupled to the hollow elastic sleeve, the hollow elastic sleeve holds the first and the second arms and causes the hinge portions of the first and the second arms to engage each other to form a hinge mechanism so that, by applying a compression force on the handle portion of the first and second arms, the first and second arms rotate relative to each other about the hinge mechanism expanding the cross-section of the cavity at said distal end, thereby allowing the limb to be received in the cavity through said distal end, and, by ceasing said compression force, the resilience of the hollow elastic sleeve causes the first and second arms to rotate relative to each other in the opposite direction than following compression, thereby enclosing the limb in the cavity (as shown in the figure below); and wherein the hinge portions of the first and second arms, when engaged to each other, are further configured to slide relative to each other, so that the separation between the first and second arms along said clamping direction can be adjusted (as shown in the figure below). See figures below and Col.4 line 20-Col.5 line 30.

    PNG
    media_image1.png
    708
    532
    media_image1.png
    Greyscale

Regarding claim 2, Modgil et al. discloses the coupling portion of the first and the second arm are adapted to be releasably coupled, respectively, to the first and the second longitudinal section of the hollow elastic sleeve. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 3, Modgil et al. discloses each of the first and the second longitudinal sections of the hollow elastic sleeve comprises a receptacle comprising an opening proximate to the proximal end, the receptacle configured to receive through said opening the coupling portion of a respective one of the first and the second arm. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 4, Modgil et al. discloses the hollow flexible sleeve is overmolded on the coupling portion of the first and the second arm.
Regarding claim 5, Modgil et al. discloses a flexible member overmolded on the handle portion of the first and the second arm, the flexible member being connected to the hollow flexible sleeve at said proximal end. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 6, Modgil et al. discloses the flexible member and the hollow flexible sleeve are formed integrally as a single piece. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 7, Modgil et al. discloses the cross-section of the cavity comprises a first and a second portion aligned with and spanning the width of, respectively, the first and the second longitudinal section of the hollow flexible sleeve, and two sidewall portions connecting each end of the first portion with a respective end of the second portion, wherein each of the two sidewall portions bends inwardly at least once when the hollow flexible sleeve is in its predetermined shape. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 8, Modgil et al. discloses the cross-section of the cavity is symmetrical with respect to the clamping direction. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 9, Modgil et al. discloses the hollow flexible sleeve is configured to embed at least a part of the physiological sensor. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 10, Modgil et al. discloses the hollow flexible sleeve further comprises a first and a second recess on respective diametrically-opposite inner surfaces of the cavity aligned with the clamping direction, and wherein at least a part of the physiological sensor is provided in the first and the second recess. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 11, Modgil et al. discloses the physiological sensor comprises a light source for generating a measurement light signal and a light detector for detecting the measurement light signal after its interaction with the limb. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 12, Modgil et al. discloses the light source is provided in the first recess and the light detector is provided in the second recess. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 13, Modgil et al. discloses the hollow elastic sleeve is made of a material comprising foam or silicone. See figures above and Col.4 line 20-Col.5 line 30.
Regarding claim 14, Modgil et al. discloses the hollow elastic sleeve comprises a blocking element for limiting the receivable depth of the limb in the cavity, the blocking element being arranged across the cross-section of the cavity, proximate to the proximal end of the hollow elastic sleeve. See figures above and Col.4 line 20-Col.5 line 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791